Civil Action No. 9:17-CV-1342

 

US. DISTRICT COURT - ND. OF NY.

 

 

 

 

 

 

 

 

STIPULATION DISCONTINUING ACTION FILED
DEC 09 2019
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK Oe OOK
Jobndd_Domucad, Clerk - Ut
GERMAINE HEITMANN, as Administratrix of the =
Estate of RICHARD JORDAN,
Plaintiff,
Vv.

SARATOGA COUNTY and JOHN DOES 1-5,

Defendants.

 

IT iS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
Plaintiff and the attorney of record for the defendants to the above-entitled action, that whereas
no party hereto is an infant or incompetent person for whom a committee has been appointed and
no person not a party has an interest in the subject matter of the action, the above-entitled action
be, and the same hereby is discontinued, with prejudice, without costs to either party as against

the other. This Stipulation may be filed without further notice with the Clerk of the Court.

Dated: November 8, 2019
MURP

 
   

      

  

 

 

_ Germaine Heitmann omas K. Murphy,
Plaintiff Bar Roll No.: 505306
19 Stafford Bridge Road Attorneys for Defendants
Saragtoga Springs, NY 12866 407 Albany Shaker Road
Loudonville, NY 12211
SO ORDERED:
Hon. * . ht

Dated: 19/0%/aolq Utiey NY
